DISSENTING OPINION
Bland, Judge:
I think the trial court correctly decided the issue in holding that the imported chinaware, being indelibly marked with the term “Czechoslovakia” was a full compliance with the marking statute, under the circumstances stated.
I am in disagreement with the conclusion reached by the majority that the military occupation and taking over of part of Czechoslovakia by Germany from and after the 10th day of November 1938, changed the situation in the slightest respect. According to the stipulation, the chinaware was ordered in March, June, July and September 1938, and all of the goods were completely manufactured and marked prior to November 10, 1938. Obviously, they originated in Czechoslovakia, and the Treasury Department was correct in its ruling, T. D. 49658, 74 Treas. Dec. 43, 68, that “the country of origin means the country of manufacture or production.” If the country of origin then meant the country where the9 goods were manufactured and produced, even though they were subsequently transformed in some respects in another country, surely in the instant case, where nothing was done to the goods at all, their origin must remain where produced.
The majority opinion states that the evident purpose is “to mark the goods so that at the time of purchase the ultimate purchaser may, by knowing where the goods were produced, be able to buy or refuse to buy them, if such marking should influence his will.” I agree with this conclusion. If purchasérs prefer Czechoslovakian products to German products they ought to know who produced them. On the contrary, if they prefer German production to production elsewhere the public ought to know it. These goods are not of German production. Some countries stand out among their competitors as being able to produce certain kinds of goods better than any other country. People have a prejudice in favor of goods so produced and they have a right to know where they are produced in order that they may exercise their will. Moreover, American purchasers have the right, regardless of the excellence of quality, to choose between producers irrespective of the motives that prompt the attitude. The instant goods were produced in a country where, presumably, excellent chinaware was made, and it is unfair to everyone concerned if the goods of the American importer, which were indelibly stamped “Czecho-*306Slovakia” should now be required to meet the test in American commerce brought about by the new marking
If the goods were marked as “permanently as the nature of the article could permit” as stated in the stipulation, presumably they were marked at the time of manufacture in such a way that the marking could not be easily obliterated. Any subsequent marking in customs custody would obviously result in two marldngs of the same goods leading to confusion which the statute, in my judgement, did not contemplate.
It must be remembered that the marking statute was designed to accomplish a definite purpose and regardless of what might be held with reference to the country from which goods are exported when considering other phases of the customs law, such as are involved in the countervailing duty, dumping and other administrative provisions, it seems to me that “the country of origin” in the marking statute must necessarily be the country where the goods were manufactured and marked. Clearly it would make no difference how many persons or countries became the owners of goods after their production and marking, as long as they were produced, manufactured and marked in Czechoslovakia. Mere military occupation or a change of sovereignty of the place of manufacture does not change the situation. The. majority say “It cannot be contended that the involved merchandise when it left its place of manufacture yas a Czechoslovakian product.” This, I think, is an incorrect and misleading statement. The question is not controlled by a consideration of when the merchandise left its place of production. It is where it is produced because the statute implies that the marking shall be done conspicuously and permanently which could only be done in merchandise like that at bar at the time it was produced.
The judgment of the trial court should be affirmed.